Title: From John Adams to John Binns, 8 September 1819
From: Adams, John
To: Binns, John



Sir
Quincy September 8th. 1819

I have received your obliging letter of September 2d. but have not received the Declaration of Independence. it has been lost, or at least retarded in the Post Office—whenever it arrives I will indeavour to send you such remarks as may occour to me.— I have no pretensions to any Critical taste, in any such elaborate and elegant Efforts of the fine Arts.—
I am Sir, with much Respect for your exertions to Celebrate the Independence of this Country, and with thanks for your Civility to me—Your friend and humble Servant.

John Adams—